Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In Claim 1 line 9, delete “with the contactor”							

Allowable Subject Matter
2.	Claims 1-17 are hereby deemed as allowed.

3.	The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1; an aircraft power distribution system comprising: a power source; a load; a control unit that provides a control command; a circuit board supporting rack mount plug-in connection; and a contactor with a rotary actuation system supported by the circuit board, the contactor configured to selectively provide power from the power source to the load in response to the control command; the contactor with the rotary actuation system comprising: a plurality of switching devices configured to switch a plurality of electrical circuits; a plurality of cam followers each operably coupled to one of the plurality of switching devices, wherein each cam follower of the plurality of cam followers is configured to actuate a switching device of the plurality of switching devices; a cam mechanism, the cam mechanism pivotally attached to a point rotation, the cam having a perimeter and plurality of lobes about the perimeter, the cam in operable communication with each cam follower of the plurality of cam followers such that upon rotation of the cam mechanism, each cam follower engages a lobe of the plurality of lobes, it causes each cam follower to actuate the respective switching device of the plurality of switching devices; an actuator in operable communication with the cam mechanism, the actuator responsive to the control command received from the control unit and operable to rotate the cam mechanism.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20050285481 A1
Miyazawa, Osamu
Fig. 2
US 4357568 A
Hore; Donald L.
Fig.’s 6-8
US 6575078 B1
Wright; Lyndon J. et al.
Fig. 4
US 3739113 A
Gruenwald; Bjorn J.
Fig.’s 2-3



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY L SMITH/Primary Examiner, Art Unit 2835